Name: 79/344/Euratom: Council Decision of 27 March 1979 adopting a research programme concerning the decommissioning of nuclear power plants
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-04-03

 Avis juridique important|31979D034479/344/Euratom: Council Decision of 27 March 1979 adopting a research programme concerning the decommissioning of nuclear power plants Official Journal L 083 , 03/04/1979 P. 0019 - 0020 Greek special edition: Chapter 12 Volume 1 P. 0260 Spanish special edition: Chapter 12 Volume 3 P. 0136 Portuguese special edition Chapter 12 Volume 3 P. 0136 ****( 1 ) OJ NO C 146 , 21 . 6 . 1978 , P . 3 AND OJ NO C 17 , 19 . 1 . 1979 , P . 4 . ( 2 ) OJ NO C 6 , 8 . 1 . 1979 , P . 17 . ( 3 ) OPINION DELIVERED ON 29 AND 30 NOVEMBER 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 4 ) OJ NO C 139 , 13 . 6 . 1977 , P . 1 . ( 5 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . COUNCIL DECISION OF 27 MARCH 1979 ADOPTING A RESEARCH PROGRAMME CONCERNING THE DECOMMISSIONING OF NUCLEAR POWER PLANTS ( 79/344/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL PRESENTED BY THE COMMISSION ( 1 ) AFTER CONSULTATION OF THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS THE PROGRAMME OF ACTION OF THE EUROPEAN COMMUNITIES ON THE ENVIRONMENT , APPROVED BY THE COUNCIL OF THE EUROPEAN COMMUNITIES AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES , MEETING WITHIN THE COUNIL , IN THE RESOLUTION OF 17 MAY 1977 ( 4 ), UNDERLINES THE NEED FOR COMMUNITY MEASURES ON THE DECOMMISSIONING OF NUCLEAR POWER PLANTS AND LAYS DOWN THE CONTENT OF AND PROCEDURES FOR IMPLEMENTING SUCH MEASURES ; WHEREAS CERTAIN PARTS OF NUCLEAR POWER PLANTS INEVITABLY BECOME RADIOACTIVE DURING OPERATION ; WHEREAS IT IS THEREFORE ESSENTIAL TO FIND EFFECTIVE SOLUTIONS WHICH ARE CAPABLE OF ENSURING THE SAFETY AND PROTECTION OF BOTH MANKIND AND THE ENVIRONMENT AGAINST THE POTENTIAL HAZARDS INVOLVED IN THE DECOMMISSIONING OF THESE PLANTS , HAS DECIDED AS FOLLOWS : ARTICLE 1 A PROGRAMME OF RESEARCH ON THE DECOMMISSIONING OF NUCLEAR POWER PLANTS SHALL BE ADOPTED FOR A PERIOD OF FIVE YEARS AS FROM 1 JANUARY 1979 . THE TEXT OF THIS PROGRAMME IS ANNEXED HERETO . ARTICLE 2 THE CEILING FOR THE EXPENDITURE COMMITMENTS AND THE MAXIMUM NUMBER OF STAFF NECESSARY FOR THE IMPLEMENTATION OF THE PROGRAMME SHALL BE FIXED AT 4.7 MILLION EUROPEAN UNITS OF ACCOUNT AND THREE STAFF RESPECTIVELY , THE EUROPEAN UNIT OF ACCOUNT BEING DEFINED BY THE FINANCIAL REGULATION APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 3 IF THE NEXT MULTIANNUAL PROGRAMME OF THE JOINT RESEARCH CENTRE ( JRC ) PROVIDES FOR DIRECT ACTION IN THE FIELD REFERRED TO IN ARTICLE 1 , IN ORDER TO ENSURE THE OPTIMUM COHESION BETWEEN THAT DIRECT ACTION AND THE PROGRAMME ADOPTED BY THIS DECISION , THE LATTER SHALL BE REVIEWED IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES AS SOON AS POSSIBLE FOLLOWING THE ADOPTION OF THE NEXT JRC PROGRAMME , IN ORDER TO TAKE DUE ACCOUNT OF THE CONTENT THEREOF . IF THE NEXT JRC PROGRAMME DOES NOT PROVIDE FOR DIRECT ACTION IN THE SAID FIELD , THE PROGRAMME ADOPTED BY THIS DECISION SHALL BE REVIEWED AT THE END OF THE SECOND YEAR , IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES . ARTICLE 4 THE COMMISSION SHALL ENSURE THAT THE PROGRAMME IS CARRIED OUT . TO ASSIST IT IN THIS TASK , AN ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT IN THE FIELD OF THE DECOMMISSIONING OF NUCLEAR POWER PLANTS IS HEREBY SET UP , THE TERMS OF REFERENCE AND COMPOSITION OF WHICH SHALL BE DEFINED IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 5 ). DONE AT BRUSSELS , 27 MARCH 1979 . FOR THE COUNCIL THE PRESIDENT A . GIRAUD **** ANNEX PROGRAMME OF RESEARCH ON THE DECOMMISSIONING OF NUCLEAR POWER PLANTS THE AIM OF THE PROGRAMME IS THE JOINT DEVELOPMENT OF A SYSTEM OF MANAGEMENT OF REDUNDANT NUCLEAR POWER PLANTS AND OF THE RADIOACTIVE WASTES PRODUCED IN THEIR DISMANTLING WHICH , AT ITS VARIOUS STAGES , WILL PROVIDE MANKIND AND THE ENVIRONMENT WITH THE BEST PROTECTION POSSIBLE ; THE PROGRAMME SEEKS TO PROMOTE : A . RESEARCH AND DEVELOPMENT PROJECTS CONCERNING THE FOLLOWING SUBJECTS : PROJECT NO 1 : LONG-TERM INTEGRITY OF BUILDINGS AND SYSTEMS ; PROJECT NO 2 : DECONTAMINATION FOR DECOMMISSIONING PURPOSES ; PROJECT NO 3 : DISMANTLING TECHNIQUES ; PROJECT NO 4 : TREATMENT OF SPECIFIC WASTE MATERIALS : STEEL , CONCRETE AND GRAPHITE ; PROJECT NO 5 : LARGE TRANSPORT CONTAINERS FOR RADIOACTIVE WASTE PRODUCED IN THE DISMANTLING OF NUCLEAR POWER PLANTS ; PROJECT NO 6 : ESTIMATION OF THE QUANTITIES OF RADIOACTIVE WASTES ARISING FROM DECOMMISSIONING OF NUCLEAR POWER PLANTS IN THE COMMUNITY ; PROJECT NO 7 : INFLUENCE OF NUCLEAR POWER-PLANT DESIGN FEATURES ON DECOMMISSIONING . B . IDENTIFICATION OF GUIDING PRINCIPLES , NAMELY : - CERTAIN GUIDING PRINCIPLES IN THE DESIGN AND OPERATION OF NUCLEAR POWER PLANTS WITH A VIEW TO SIMPLIFYING THEIR SUBSEQUENT DECOMMISSIONING ; - GUIDING PRINCIPLES IN THE DECOMMISSIONING OF NUCLEAR POWER PLANTS , WHICH COULD FORM THE INITIAL ELEMENTS OF A COMMUNITY POLICY IN THIS FIELD .